Title: From Thomas Jefferson to Catherine Church, 11 January 1798
From: Jefferson, Thomas
To: Church, Catherine


          
            Philadelphia Jan. 11. 98.
          
          I recieved, my dear Catharine, from the hands of your brother, the letter you have done me the favor to write me. I see in that the excellent dispositions which I knew in you in an earlier period of life. these have led you to mistake, to your own prejudice, the character of our attentions to you. they were not favors, but gratifications of our own affections to an object which had every quality which might endear her to us. be assured we have all continued to love you as if still of our fireside, & to make you the very frequent theme of our family conversations. your friend Maria has, as you supposed, changed her condition. she is now mrs Eppes. she & her sister, mrs Randolph retain all their affections for you, & never fail in their friendly enquiries after you when an opportunity offers. during my winter’s absence, Maria is with the family with which she is become allied: but on my return, they will also return to reside with me. my daughter Randolph has hitherto done the same; but lately has removed with mr Randolph to live & build on a farm of their own adjoining me. but I still count on their passing the greater part of  their time at Monticello. why should we forbid ourselves to believe that, some day or other, some circumstance may gather you also to our little society, & renew the recollections of former scenes very dear to our memory. hope is so much more chearing than fears and forebodings that we will not set it down among impossible things. we will calculate on the circumstance that you have already passed the wide ocean which laid between us, & that, in comparison with that, the space which remains is little. who knows but you may travel to see our springs & our curiosities; not, I hope, for your health, but to vary your summer scenes, & enlarge your knolege of your own country. for all the good are fellow-citizens of the same country. in that case, we are on your road, & will endeavor to relieve the fatigues of it by all the offices of friendship and hospitality. I thank you for making me acquainted with your brother. the relations he bears to the best of people are a sufficient voucher to me of his worth. he must be of your party when you come to Monticello. Adieu, my dear Catharine. I consign in a separate letter my respects to your good mother. I have here therefore only to claim your acceptance of the sincere attachment of
          Your’s affectionately
          
            Th: Jefferson
          
        